United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0865
Issued: November 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2019 appellant, through counsel, filed a timely appeal from a January 14,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a permanent
impairment of a scheduled member entitling her to a schedule award.
FACTUAL HISTORY
On June 8, 2015 appellant, then a 58-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 4, 2015 she twisted her left ankle when driving her delivery
route while in the performance of duty. She stopped work on June 5, 2015. Following a period
of modified-duty work commencing in mid-August 2015, appellant returned to full-duty work.
In a report dated June 25, 2015, Dr. Sheryl A. Haggerty, a general practitioner, noted a
history of a resolved left ankle fracture in 1960, a resolved occupational left ankle sprain in 2001,
a 2014 dog bite to the left ankle, and the June 4, 2015 employment incident. She diagnosed a left
ankle strain.
By decision dated October 28, 2015, OWCP accepted the claim for left ankle sprain.
In a report dated November 23, 2015, Dr. Haggerty found that appellant had attained
maximum medical improvement (MMI). In a December 17, 2015 report, she found full range of
left ankle motion without pain and discharged appellant from care.
On April 20, 2016 appellant filed a claim for a schedule award (Form CA-7).
In support of her claim, appellant submitted a June 15, 2016 impairment rating from
Dr. Mesfin Seyoum, a family medicine specialist. Dr. Seyoum noted a fracture to the left fourth
toe in February 2015, with no other left foot or ankle injuries prior to the June 4, 2015 employment
incident. He provided findings on physical examination, noting a slightly guarded gait, minimal
tenderness of the lateral aspect of the left ankle, full range of left ankle motion in all planes, and a
normal sensory examination and reflexes throughout both lower extremities. Appellant scored 28
on the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides) Pain Disability Questionnaire (PDQ),3 and obtained a minimal score on the
American Academy of Orthopedic Surgeons (AAOS) lower limb questionnaire. Dr. Seyoum
diagnosed left ankle sprain as the accepted condition and opined that based on the information
available it appeared that her left ankle condition was caused by the accepted employment injury
of June 4, 2015, which occurred while she was working as a mail carrier. He further opined that
appellant had reached MMI on November 23, 2015.
Referring to the Table 16-2 of the A.M.A., Guides, foot and ankle regional grid,
Dr. Seyoum calculated a rating of one percent permanent impairment of the left lower extremity
for left ankle sprain.4 He determined that this diagnosis resulted in a class 1 impairment with a

3

A.M.A., Guides, (6th ed. 2009) at Appendix 3-1.

4

Id. at 501.

2

default value of grade C, equaling one percent permanent impairment of the left lower extremity.5
Dr. Seyoum assigned a grade modifier of 1 for functional history (GMFH) based on appellant’s
AAOS and PDQ questionnaire scores,6 a grade modifier of 1 for physical examination (GMPE),7
and no applicable modifier for clinical studies (GMCS).8 Applying the net adjustment formula,
(GMFH - CDX) + (GMPE - CDX), he subtracted 1, the numerical value of the class, from the
numerical value of the grade modifiers, (1-1) + (1-1), and then combined those values, resulting
in a net adjustment of zero.9 This resulted in a final permanent impairment rating of one percent
of the left lower extremity.
On April 18, 2017 OWCP routed Dr. Seyoum’s report, a statement of accepted facts, and
the case record to Dr. Todd Fellars, a Board-certified orthopedic surgeon serving as an OWCP
district medical adviser (DMA), for review and evaluation of appellant’s permanent impairment
pursuant to the A.M.A., Guides. It also asked Dr. Fellars to provide a date of MMI.
In a May 18, 2017 report, the DMA reviewed the case file and determined that appellant
had reached MMI on December 17, 2015. He disagreed with Dr. Seyoum’s permanent impairment
rating as she had a completely normal examination at her final medical visit with her treating
provider on December 17, 2015. The DMA opined that, according to Table 16-2 at page 501 of
the A.M.A., Guides,10 appellant had a class 0 impairment resulting in zero percent left lower
extremity permanent impairment.
By decision dated May 19, 2017, OWCP denied appellant’s claim for a schedule award as
the evidence of record was insufficient to establish permanent impairment to a member or function
of the body.
On May 25, 2017 appellant, through counsel, requested a telephonic oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated October 5, 2017, an OWCP hearing representative found that the case
was not in posture for decision. He set aside the May 19, 2017 decision and remanded the case to
OWCP as further development was warranted. The hearing representative explained that as
Dr. Seyoum was the only physician who provided an impairment rating, a second opinion
examination was warranted.

5

Dr. Seyoum’s June 15, 2016 impairment rating notes a class 2, grade C diagnosis-based impairment (DBI),
equaling one percent left lower extremity impairment. However, he noted a class of diagnosis (CDX) of 1 in his
application of the net adjustment formula. Therefore, the Board finds that Dr. Seyoum’s initial reference to a class 2
CDX was a typographical error.
6

Supra note 3 at 516, Table 16-6.

7

Id. at 517, Table 16-7.

8

Id. at 519, Table 16-8.

9

Id. at 521.

10

Id. at 501, Table 16-2.

3

On December 6, 2017 OWCP referred appellant for a second opinion examination with
Dr. Mark D. Bernhard, an osteopathic physician Board-certified in physiatry, to determine whether
her accepted left ankle sprain caused permanent impairment of the left lower extremity.
In a January 19, 2018 report, Dr. Bernhard noted appellant’s history of injury, medical
treatment, and physical examination findings, including her complaints of occasional dull aching
and stiffness of the left ankle. He determined that she reached MMI as of June 15, 2016, the date
of Dr. Seyoum’s examination. Appellant scored a nine on the AAOS lower limb questionnaire,
indicating a minimal impairment according to Table 16-6.11 On examination, Dr. Bernhard
observed full range of motion (ROM) of both ankles in all planes, with no atrophy in either lower
extremity. He referred to Table 16-2 of the A.M.A., Guides to diagnose a left ankle strain CDX.
Dr. Bernhard found a GMFH of zero as appellant had a minimal questionnaire result and no gait
derangement, a GMPE of zero as she had no consistent findings, no palpatory findings, and normal
ROM. He applied the net adjustment formula, (GMFH - CDX) + (GMPE - CDX), to calculate
zero percent permanent impairment of the left lower extremity. Dr. Bernhard noted that utilizing
the ROM rating method also resulted in zero percent impairment of the left lower extremity.
On March 7, 2018 the DMA reviewed Dr. Bernhard’s second opinion evaluation and
concurred with his rating methodology and application of the A.M.A., Guides. He opined that
appellant had zero percent permanent impairment of the left lower extremity. The DMA confirmed
that appellant attained MMI on December 17, 2015, the date of Dr. Haggerty’s examination.
In a March 14, 2018 report, Dr. Seyoum noted his disagreement with Dr. Bernhard’s
January 19, 2018 impairment rating. He contended that appellant had one percent permanent
impairment of the left lower extremity according to Table 16-2,12 based on a CDX of 1, grade C
left ankle sprain, equal to one percent lower extremity impairment. Dr. Seyoum assessed a GMFH
of one for a PDQ score of 28, and a GMPE of zero according to Table 16-7.13 He noted that there
was no applicable GMCS as there were no relevant clinical studies of record. Applying the net
adjustment formula, (GMFH - CDX) + (GMPE - CDX), or (1-1) + (0-1), resulted in a net
adjustment of negative one, which lowered the default CDX grade of C one position to the left,
equal to a one percent permanent impairment of the left lower extremity. Dr. Seyoum opined that
the ROM rating methodology was not applicable as appellant had a full range of left ankle motion
at the time of his June 15, 2016 examination.
By decision dated July 25, 2018, OWCP denied appellant’s claim for a schedule award as
the evidence of record was insufficient to establish permanent impairment to a scheduled member
or function of the body.
On July 31, 2018 appellant, through counsel, requested a telephonic oral hearing before a
representative of OWCP’s Branch of Hearings and Review. At the hearing, held December 11,
2018, appellant asserted that she had minimal symptoms with weather changes.
11

Id. at 516, Table 16-6.

12

Id. at 501, Table 16-2.

13

Id. at 517, Table 16-7.

4

By decision dated January 14, 2019, an OWCP hearing representative affirmed the July 25,
2018 decision denying appellant’s schedule award claim.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.14 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.15
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).16 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.17
The A.M.A., Guides provide a DBI method of evaluation utilizing the World Health
Organization’s International Classification of Functioning, Disability, and Health (ICF). For lower
extremity impairments, the evaluator identifies the impairment CDX condition, which is then
adjusted by GMFH, GMPE, and GMCS.18 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).19 Evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations of
modifier scores.20

14

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

15

Id. at § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

16

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (March 2017).
17
L.N., Docket No. 18-0156 (issued August 21, 2019); P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro
Rivera, 12 ECAB 348 (1961).
18

A.M.A., Guides (6th ed. 2009) at 493-531.

19

Id. at 521.

20

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

5

A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.21
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP DMA for an opinion concerning the nature and percentage of
permanent impairment in accordance with the A.M.A., Guides, with the DMA providing rationale
for the percentage of impairment specified.22
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a permanent
impairment of a scheduled member entitling her to a schedule award.
Appellant filed a claim for a schedule award and submitted a June 15, 2016 impairment
rating and March 14, 2018 supplemental report from Dr. Seyoum in support of her claim.
Dr. Seyoum’s reports are the only evidence of record that she has submitted providing an opinion
as to her permanent functional impairment. He calculated appellant’s permanent impairment
rating for the condition of left ankle sprain, the accepted condition, and he opined that she had
reached MMI on November 23, 2015. Dr. Seyoum discussed his impairment calculations. Citing
Table 16-2, Foot and Ankle Regional Grid, of the A.M.A., Guides, he calculated one percent
permanent impairment of the left lower extremity for left ankle sprain with mild pain symptoms.
The Board has previously explained that the medical evidence of record must establish that
the accepted employment injury contributed to the permanent impairment for which schedule
award compensation is alleged.23 Although Dr. Seyoum attributed appellant’s subjective
symptoms to the accepted June 4, 2015 left ankle sprain, he found no objective signs of the
resolved employment injury.24 Additionally, he did not mention the 1960 right ankle fracture and
2001 right ankle sprain noted by Dr. Haggerty in her June 25, 2015 report. As such, Dr. Seyoum’s
reports are based on an incomplete history and are insufficient to establish appellant’s claim.25
Therefore, the Board finds that his opinions are insufficient for her to meet her burden of proof to
establish that her left ankle permanent impairment is causally related to her accepted July 4, 2015
employment injury.

21

See T.O., Docket No. 18-0659 (issued August 8, 2019); Tammy L. Meehan, 53 ECAB 229 (2001).

22

See supra note 16 at Chapter 2.808.6(f) (March 2017).

23

Supra note 21.

24

See V.S., Docket No. 16-0464 (issued June 1, 2016).

25

The Board has held that medical reports must be based on a complete and accurate factual and medical
background and medical opinions based on an incomplete or inaccurate history are of limited probative value. H.A.,
Docket No. 18-1466 (issued August 23, 2019); J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M.
McQuaid, 52 ECAB 382 (2001).

6

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.26
On appeal counsel contends that OWCP failed to give due deference to the findings of
appellant’s physicians. As found above, Dr. Seyoum provided insufficient medical rationale to
meet her burden of proof.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a permanent
impairment of a scheduled member entitling her to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 14, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

26

See W.H., Docket No. 19-0102 (issued June 21, 2019); Linda T. Brown, 51 ECAB 115 (1999).

7

